Case 6:14-cr-60008-SOH Document 46                Filed 06/01/20 Page 1 of 2 PageID #: 228



                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF


v.                                   Case No. 6:14-cr-60008


ANTHONY CORNILOUS, JR.                                                             DEFENDANT

                                            ORDER

       On May 28, 2020, Defendant filed the instant pro se motion. (ECF No. 45). He states that

he is incarcerated in FCI Forrest City Low and requests a compassionate release or placement on

home confinement to protect his health.       Defendant also states that he has exhausted his

administrative remedies within the Bureau of Prisons (“BOP”) before filing this motion, although

he gives no details about this.

       As a threshold matter, Defendant must satisfy certain procedural requirements before filing

a compassionate-release motion. “Before the enactment of the [First Step Act of 2018], a motion

for compassionate release had to be filed by the Director of the [BOP] and an inmate could not

unilaterally file one with the court.” Mitchell, 2020 WL 544703, at *1. However, the FSA now

permits an inmate to seek a compassionate release directly from the sentencing court “after the

defendant has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A)(i). Defendant bears the burden of

showing that he exhausted his administrative rights with the BOP before filing a compassionate-

release motion. United States v. Davis, No. 2:15-CR-20067-SHM, 2019 WL 6898676, at *1 (W.D.

Tenn. Dec. 18, 2019).
Case 6:14-cr-60008-SOH Document 46                   Filed 06/01/20 Page 2 of 2 PageID #: 229



       The BOP has outlined the administrative exhaustion process in its Program Statement No.

5050.50. In short, a request for compassionate release must first be submitted to the warden of the

BOP facility the defendant is housed in. 28 C.F.R. § 571.61(a). If the warden approves the request,

it is sent to the BOP’s general counsel for approval. 28 C.F.R. § 571.62(A)(1). If the general

counsel approves the request, it is sent to the BOP’s director for a final decision. 28 C.F.R. §

571.62(A)(2). If the director approves, he or she will ask the United States Attorney in the

applicable judicial district to file a compassionate-release motion on BOP’s behalf. 28 C.F.R. §

571.62(A)(3).

       If the warden does not respond to the request, the defendant’s administrative remedies are

deemed exhausted after thirty days. 18 U.S.C. § 3582(c)(1)(A)(i). If the warden denies the

compassionate-release request, the defendant must appeal the decision pursuant to the BOP’s

Administrative Remedy Program. 28 C.F.R. § 571.63(a). If the request is denied by the BOP’s

general counsel or director, that decision is considered a final administrative decision and the

defendant’s administrative remedies are exhausted at that time. 28 C.F.R. § 571.63(b-c).

       Defendant states that he has exhausted his administrative remedies, but he does not provide

any details or evidence of this. Based on the present record, the Court cannot determine that

Defendant has exhausted his administrative remedies. Accordingly, the Court hereby ORDERS

Defendant to file a supplement to his motion, detailing the steps he took to exhaust his

administrative remedies and providing evidence to that effect, if available.

       IT IS SO ORDERED, this 1st of June, 2020.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 2
